Citation Nr: 1447327	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Office in Washington, DC


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized private medical expenses incurred in August and September 2007 at Kell West Regional Hospital.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1996 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision of the Department of Veterans Affairs (VA) South Central Health Care Network in Flowood, Mississippi.  The Veteran's VA claim file has since been transferred to the VA Central Office in Washington, DC.

While the Veteran originally requested a Board hearing (see VA Form 9, July 20, 2011), he waived that request in a signed statement dated September 28, 2011.


FINDINGS OF FACT

1. The Veteran received private medical care at Kell West Regional Hospital in August and September 2007. 

2. VA payment or reimbursement of the cost of the private medical care provided in August and September 2007 was not authorized prior to the Veteran undergoing that care. 

3. The evidence establishes that the Veteran filed for reimbursement of his medical treatment in 2011, more than three years after the treatment in question.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized medical expenses incurred as a result of treatment at Kell West Regional Hospital in August and September 2007, are not met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§17.1000-17.1008 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a).  The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

Moreover, even if VCAA notice requirements were found to be applicable, there has been no indication in this case that the Veteran has been prejudiced by any notice failure, and therefore any failure to notify him is considered to be at most harmless error.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist has been fulfilled in this case, as all private medical records relevant to this matter have been obtained, and the Veteran has been provided the opportunity to participate in his appeal.  The Board finds that the available evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran. 

The facts in this appeal are not in dispute, and the issue will be decided as a matter of law.  The legal outcome is dictated by the existing law regardless of notice.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (providing that VCAA notice was not required where there is no reasonable possibility that additional development will aid the Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that the VCAA was not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"). 

II. Medical Reimbursement

Generally, in cases where the Veteran seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994). 

At the outset, it is noted that in August and September 2007 the Veteran received treatment for a non-service-connected disorder (kidney stones).  Thus, due to the nature of the treatment, the provisions of 38 U.S.C.A. § 1728 are inapplicable.  See 38 U.S.C.A. § 1728 (West 2002). 

However, payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A.     § 1725 and 38 C.F.R. §§ 17.1000-1008.  To establish eligibility under those provisions, a litany of criteria must be met.  In relevant part, when applying those criteria, eligibility must be established and the timely receipt of a claim for reimbursement must occur. 

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.           38 C.F.R. § 17.1004(a).  To obtain payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must submit to the VA medical facility of jurisdiction a completed standard billing form (such as UB92 or a HCFA 1500).  38 C.F.R. § 17.1004(b). 

Additionally, to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d). 

In this case, the Veteran has not argued, nor does the evidence suggest, that prior authorization was obtained.  As such, the matter for inquiry is whether the Veteran is eligible for payment or reimbursement for medical services which were not previously authorized. 

Review of the record shows that the Veteran was treated at Kell West Regional Hospital in August and September 2007 for a kidney stone.  As previously noted, this medical treatment was for a non-service-connected disorder.  The VA did not receive the treatment records in question until February 2011.  His claim for reimbursement was not received until January 2011, more than three years after the unauthorized service was provided.  

Per the Veteran, Kell West made numerous attempts at collecting the bills in question, but allegedly filed the claims with champus instead of the VA. However, 38 C.F.R. § 17.1004(d)(3) applies to the Veteran seeking payment from a third party.  Not the treatment provider.  

The Veteran added that by the time he found out about this mistake, the bills were in collections.  He stated that he mailed the bills to the Waco VA Regional Office but got no response.  He has asserted that due to the lack of knowledge on the part of the Veteran and the hospital, to include requesting reimbursement on the incorrect forms, the request was ultimately untimely.  He pointed out that he is fully disabled, and that he relies on VA for all of his treatment needs.  However, the closest VA facility is more than two hours away.  See Notice of Disagreement, June 2011.

While the Veteran indicated that Kell West sought reimbursement from VA on numerous occasions, such attempts are not currently of record.  Importantly, there is no indication that such attempts were made within the 90-day period required by law.  If the Veteran is in possession of such records, or if such records can be obtained, he is strongly encouraged to submit that evidence to VA.  Moreover, while the Veteran asserts that he sent the bills to the VA Regional Office in Waco, it is unclear when this occurred.  As noted, it appears that the claim was not filed with VA for more than three years after the treatment was provided.  

As the Veteran filed the claim over 90 days after he was discharged from Kell West Regional Hospital he is ineligible to receive payment as set forth in 38 C.F.R. § 17.1004(d).  While the Board is very sympathetic to the Veteran's situation, it simply unable to grant the Veteran's claim unless the facts of the case meet all the requirements under 38 C.F.R. § 17.1001-8, including the filing requirements under 38 C.F.R. § 17.1004.  To that end, the Board is certainly aware that the VA disability system is at times a daunting and lengthy process.  That the Veteran would seek care close to his home, and with a provider with which he is acquainted, is also understandable.  

However, the Board is bound by the law and without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Here, because the Veteran did not receive authorization for private care prior to his treatment, a point which is not contested, and because a request for reimbursement was not received within 90 days of treatment, reimbursement for unauthorized medical expenses incurred as a result of treatment at a private medical facility in August and September 2007 must be denied.

Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Kell West Regional Hospital in August and September 2007 is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


